Citation Nr: 0911947	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  96-43 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1979 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 1997 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2000 and in November 2006, the Board remanded the 
case to the RO for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the 
case in September 2008, the Veteran submitted additional 
evidence without a waiver of initial consideration of the 
evidence by the agency of original jurisdiction.  As the 
additional evidence consists of additional argument and 
material already of record, referral of the evidence to the 
RO is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: 
residuals of a left knee injury, rated 30 percent; right knee 
arthritis, rated 20 percent; arthritis of the left knee, 
rated at 10 percent; and lumbosacral strain, rated 10 
percent; the combined disability rating is 60 percent.

2. The service-connected disabilities do not preclude the 
Veteran from securing or following a substantially gainful 
occupation.




CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability, and the effect that worsening 
has on the claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2004, and in November 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for compensation based on individual unemployability, 
namely, that he was unable to secure or follow a substantial 
gainful occupation as a result of service-connected 
disabilities provided that if there was one disability, the 
disability shall be ratable at 60 percent or more, and if 
there were two or more disabilities, at least one disability 
was rated 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 45-46 (2008) (except for the 
Diagnostic Codes, rating the disabilities). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in September 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disabilities.  For this reason 
the content error did not affect the essential fairness of 
the adjudication, rebutting the presumption of prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007).

Duty to Assist

The RO has obtained VA records and private medical records. 
The Veteran was afforded a VA examination addressing the 
claim.



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this  disability shall 
be ratable at 60 percent or more.  For the purpose of one 60 
percent disability, disabilities affecting a single body 
system, for example, orthopedic disabilities, will be 
considered as one disability. 

Consideration may be given to a veteran's level of education, 
employment history, and vocational training, in arriving at a 
conclusion, but not to his age or the impairment caused by 
any nonservice-connected disability.  38 C.F.R. §§ 4.16 and 
4.19. 

While a veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As the service-connected disabilities are: residuals of a 
left knee injury, rated 30 percent; right knee arthritis, 
rated 20 percent; arthritis of the left knee, rated at 10 
percent; and lumbosacral strain, rated 10 percent, for a 
combined disability rating of 60 percent and as the 
disabilities affect a single body system, that is, orthopedic 
disabilities, the disabilities are considered as one 
disability and the Veteran meets the percentage requirements 
of 38 C.F.R. § 4.16. 

Factual Background 

In service, the Veteran fell while waxing a floor, resulting 
in a traumatic dislocation of the left patella and an 
osteochondral fracture, requiring surgical realignment of the 
patella and an arthrotomy.  He received service connection 
for this injury in July 1980.  The Veteran was able to work 
as a warehouseman from 1987 to 1996.  The Veteran asserts 
that his disabilities prevented him from keeping his job at a 
warehouse.

The right knee disability, lumbocacral strain, and left knee 
arthritis were service connected secondary to the service-
connected left knee injury.  

Post Service Medical History Regarding Employability

Private medical records show that in March 1997 the Veteran 
had a left knee arthroscopy with debridement. 

On VA examination in July 1997, the ligaments of the right 
knee were intact.  Range of motion of the right knee was 
flexion to 100 degrees and extension to zero degrees.  Left 
knee flexion was to 70 degrees with pain, and extension was 
to 5 degrees.  The Veteran stated that he also developed low 
back pain secondary to limping.  Flexion was to 45 degrees, 
extension was to 15 degrees, right and left rotation were to 
5 degrees, and right and left lateral bending were to 15 
degrees bilaterally.  The diagnosis was bilateral 
osteoarthritis of the knees with secondary mechanical low 
back pain due to change in gait.

At the end of the VA examination, the examiner noted that the 
Veteran had osteoarthritis and it would be exacerbated by 
repetitive use of the knees in work such as warehouseman.  
The examiner also noted that the Veteran was an obviously 
intelligent individual and the examiner expressed the opinion 
that the Veteran was employable in virtually any sedentary 
occupation for which he was qualified.

In August 1997, the Veteran was evaluated by a private 
physician, following a left knee injury at work in 1996.  The 
physician stated that it was difficult to determine the 
degree a permanent disability unit the Veteran recovered from 
the injury.  

In May 2000, a private physician reported that the Veteran 
complained of bilateral knee pain.  On examination of the 
left knee, there was tenderness and swelling and decreased 
flexion and extension.  On examination of the right knee, 
there was tenderness and decreased rotation and extension.  
The physician also reported that the Veteran complained of 
lower back pain.  The pertinent findings were tenderness and 
spasm of paralumbar musculature with decrease range of 
motion.  The physician stated that the Veteran was 
unemployable at his usual occupation.

On VA examination in December 2002, range of motion of the 
right knee was flexion to 140 degrees and extension was to 
zero degrees.  For the left knee, flexion was to 135 degrees, 
and extension was to zero degrees.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination on 
range of motion of the joints.  There was no ankylosis.  The 
Drawer and McMurray's test were negative, bilaterally. There 
was no subluxation, locking, or joint effusion.  Examination 
of the back did not demonstrate pain with movement, 
tenderness to palpation, weakness, or muscle spasm.  Flexion 
was to 95 degrees, extension was to 35 degrees, right and 
left lateral flexion were to 40 degrees, right and left 
rotation were to 35 degrees.  There was no pain, fatigue, 
weakness, or lack of endurance.

The VA examiner expressed the opinion that the Veteran could 
stand and walk for 6 hours and could perform fine and gross 
manipulations with his hands.  The Veteran could bend and 
crouch, but would have trouble with prolonged deep squatting 
or crawling.  The examiner stated that the Veteran could lift 
an occasional 50 pounds.  Based upon the examination, the 
examiner concluded the Veteran would be able to continue 
working.

On VA examination in May 2008, the Veteran complained of left 
knee flare-ups with swelling and pain at least once a week.  
He indicated that he could stand about 1 hour or walk for 
about 15 minutes before he needed to rest.  

The Veteran had a slight antalgic gait favoring his left leg 
and range of motion was 0 degrees of extension and 90 degrees 
of flexion.  For the right knee, the Veteran complained of 
instability.  Extension was to 0 degrees and flexion was to 
120 degrees.  On testing the ligaments were stable.  There 
was left quadriceps atrophy,  consistent with the dislocating 
patella.  Bilaterally, the knees were not limited by pain, 
weakness, lack of coordination, fatigability or lack of 
endurance after doing three repetitions of resisted knee 
flexion and extension.

On evaluation of the back, the Veteran complained of pain 
with occasionally radiating pain into the lower extremities.  
He had no incapacitating episodes in the prior year.  He had 
80 degrees forward flexion and full extension with pain on 
extreme extension.  He had 30 degrees of right and left 
flexion and 30 degrees rotation bilaterally.  Range of motion 
was not affected by pain, weakness, lack of coordination, 
fatigability, or lack of endurance.  Radiological studies 
revealed a normal left knee except for minimal retropatellar 
effusion and probable chondromalacia, a bulging disc at both 
L4-L5 and L3-L4. 

In the examiner's opinion, the Veteran was employable. The 
examiner noted that in the Veteran's vocational 
rehabilitation program, he was doing a lot of sitting and 
filing, which the examiner believed was a type of employment 
the Veteran could maintain.  The examiner did state that the 
Veteran could not do his prior work with heavy lifting and 
bending, or climbing stairs.  The examiner concluded that the 
Veteran could maintain gainful employment it just may not be 
the warehouse type of work that he had done in the past.

Employment History

The Veteran worked as a warehouseman, but eventually could 
not perform the duties required for his occupation because of 
his inability to do such tasks as heavy lifting, bending, and 
squatting.  Following an injury on the job, the left his job 
in 1996.



The Veteran successfully completed training in 1997 in the 
telecommunications field for work in radio broadcast 
engineering, and the evidence also establishes that the 
Veteran applied to numerous radio stations, all 
unsuccessfully.  Based on the Veteran's own statement in 
February 1998, he was not able to obtain full time employment 
in this field because it is competitive.  The Veteran was 
able to work part-time at one radio station from December 
1999 to April 2005.

In 2000, the Veteran was evaluated by VA for vocational 
rehabilitation to determine whether the Veteran could learn 
skills in another vocational field where his disabilities 
would not prevent him from employment.  In May 2000, it was 
reported that the Veteran could not engage in his prior 
vocation due to lifting requirements and that there was no 
job market for his radio engineering skills.  It was 
determined that a serious employment handicap did not exist 
because there was no evidence that the service-connected 
disabilities would severely impair his ability to prepare 
for, obtain, and sustain employment that was consistent with 
his interests, aptitudes, and ability.

The Veteran also submitted evidence he has tried to obtain 
jobs in the beverage industry either in sales or again in the 
warehouse, but he has asserted he failed to gain employment 
when a potential employer learned about his disabilities.  In 
relation to this, in October 2003, he submitted a document 
from one potential employer advising applicants generally 
that all potential employees must undergo an examination, but 
the examination appears to be directed towards drug testing.  
The document does not state that the Veteran was being 
examined to determine his physical ability for bending or 
lifting.  There is also no documentation in the record that 
the Veteran actually submitted to a physical examination by a 
potential employer, who then rejected him for employment.

The Veteran has submitted a letter from one employer who 
hired the Veteran for two years, but he was let go in 
December 2006, because he could not perform his duties and he 
was terminated around December 2006.



In December 2007, the Veteran started in a VA vocational 
rehabilitation program and is working towards an Associates 
Degree and he maintained a 3.66 average.  His course work, in 
counseling, includes participating in a work study program at 
a local Vet Center.

Analysis

The Veteran contends that his service-connected disabilities 
have made him unemployable.  He has presented evidence of one 
instance where he lost a job due to his disabilities.  

While the record is clear that the Veteran can not return to 
work as a warehouseman  or a similar line of work, requiring 
lifting and bending, there is no evidence that the 
disabilities prevent him from being employed in sedentary 
job, which is the opinion of VA examiners and of VA 
vocational rehabilitation counselors.  The Veteran is working 
in a VA work-study program and attends college.  Also 
although unable to find full time work as a radio 
broadcasting engineer, he did work part time job.  And 
nothing in the record suggests that he left this position 
because of his disabilities.  The evidence does show that the 
Veteran could not gain full time employment as a radio 
broadcasting engineer not because of his disabilities, but 
because he faced a tough job market.

One private physician stated that the Veteran was 
unemployable at his usual occupation, that is, as a 
warehouseman.  The physician did not state that the Veteran 
was unemployable for any occupation, rather his conclusion 
was consistent with VA examiners and the VA vocational 
rehabilitation evaluators who agreed that the Veteran could 
not work as a warehouseman, but his disabilities did not 
prevent him from other occupations that were sedentary in 
nature. 



As for the physician, who stated that the Veteran was only 
temporarily totally disabled, not every period of inability 
to work will establish the inability to follow a 
substantially gainful occupation, warranting a total rating, 
because it may be possible to secure and retain employment 
despite occasional periods of incapacity. 
VAOPGCPREC 5-2005. 

In this case, taking into account such factors as the 
frequency and duration of the period of incapacity, the 
Veteran was seen in August 1997 after knee surgery in March 
1997, and the Veteran had already received a temporary total 
rating for three months following the left knee surgery in 
March 1997.  And on VA examination in July 1997, the VA 
examiner noted that the Veteran had osteoarthritis and it 
would be exacerbated by repetitive use of the knees in work 
such as warehouseman, but the Veteran was employable in 
virtually any sedentary occupation for which he was 
qualified.  

The Board does not find that the temporary period of 
incapacity in August 1997 as referred to by the private 
physician eliminated the Veteran's ability to do sedentary 
work as found by the VA examiner the month before. 

As for evidence of financial hardship, financial hardship is 
not one of the criteria for determining unemployability under 
38 C.F.R. § 4.16.  And although the Veteran has not worked, 
or at least not at the level desired by the Veteran, being 
unemployed does not equate to unemployability for the purpose 
of a total rating under 38 C.F.R. § 4.16.  

To the extent that the Veteran relates unemployment to his 
disabilities, where as here the determinative issue involves 
a question of medical causation, namely, does the severity of 
the service-connected disabilities prevent employment, 
competent medical evidence is required to substantiate the 
claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements, relating his lack of employment to his 
service-connected disabilities.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for a total disability rating under 38 C.F.R. 
§ 4.16(a) as the evidence does not demonstrate that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating 

As the Veteran meets the percentage standard set forth in 38 
C.F.R. § 4.16(a), referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b) is not warranted.


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.


____________________________________________
George E. Guido, Jr 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


